LAW OFFICES OF DERENTHAL & DANNHAUSER LLP LAKE MERRITT PLAZA 1, 26TH FLOOR OAKLAND, CALIFORNIA 94612 (510) 350-3070 FACSIMILE: (510) 834-8309 September 13, 2011 BY EDGAR, ELECTRONIC MAIL AND OVERNIGHT DELIVERY Ms. Pamela A. Long Assistant Director Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: ATEL 15, LLC (the "Company") Registration Statement on Form S-1 SEC File No. 333-174418 Dear Ms. Long: We have received your comment letter dated August 12, 2011, addressed to Dean Cash and relating to the above referenced filing. We have prepared responses, and intend to file pre-effective amendment no. 2 to the above referenced registration statement with revisions responding to your comments in approximately ten days.In the interim, we hope to receive further state comments and any remaining FINRA comments in order to include as many changes in that amendment as may be necessary to clear the filing, and, if possible, to avoid the need for a further pre-effective amendment prior to requesting acceleration to the target effective date.Our target effective date is the end of the first week of October. With the electronic mail soft copy and overnight delivery hard copy of this letter, we are forwarding to the Staff a copy of the registrant’s proposed sales brochure to be used in conjunction with the prospectus, and the draft brochure is hereby submitted for your review as additional sales literature. Ms. Pamela A. Long Securities and Exchange Commission September 13, 2011 Page 2 Please contact me with any comments you may have concerning the proposed sales brochure or with any other questions you may have concerning this filing. Very truly yours, /s/ Paul J. Derenthal Paul J. Derenthal cc: Ms. Jessica Dickerson, Staff Attorney Mr. Craig Slivka, Special Counsel Division of Corporation Finance Securities and Exchange Commission Mr. Dean L. Cash Mr. Paritosh Choksi Mr. Jim Ryan
